Suit by appellee Vines against appellant on an insurance policy on his residence which was destroyed by fire. Judgment for appellee, and the company has appealed.
The principal question raised on the appeal is the alleged failure of the appellee to make proof of loss and, under the terms of the policy, that the suit was premature.
The evidence introduced by appellee upon that question is, substantially: That when the fire occurred appellee called up appellant's agent, H. W. Harrell, and informed him of the destruction of his house by fire. The agent then got in his car and went and inspected the "ruins." He requested that appellee come to his office, and that afternoon appellee came to such office and the agent asked him to give as near as he could the facts of the fire. The agent then made up a "loss" report and mailed it to the company.
The appellant's contention that the appellee failed to make a detailed report of loss to the appellant, and for that reason was not entitled to recover, cannot be sustained by us. Where a loss is total, as in the case of the destruction by fire of appellant's house, the policy becomes a liquidated demand, and proof of loss is not necessary. Queen Insurance Company v. Jefferson Ice Co., 64 Tex. 584; American Central Ins. Co. v. Terry (Tex.Com.App.) 26 S.W.2d 162, 164.
The question raised by appellant, that the court erred in refusing a peremptory instruction in its favor because the building described in the policy sued on was not entirely situated on the plaintiff's land, cannot be sustained, for the reason that the evidence is conflicting; and, the jury having found that the building was situated entirely on appellee's land, we cannot disturb their verdict.
There is no merit in the other contentions of appellant, and we overrule all assignments.
We therefore affirm the judgment of the trial court.